ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Davis-Paige Management Systems LLC             ) ASBCA No. 62248
                                               )
Under Contract No.     W911RZ-13-D-0004        )

APPEARANCE FOR THE APPELLANT:                     Mr. Michael E. P. Davis
                                                   President

APPEARANCES FOR THE GOVERNMENT:                   Arthur M. Taylor, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Kara M. Klaas, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                                ORDER OF DISMISSAL

       The contracting officer’s final decision from which this appeal was taken has been
rescinded. Pursuant to the terms of a settlement agreement dated June 8, 2020, the parties
have jointly moved to dismiss this appeal without prejudice. Accordingly, the appeal is
dismissed without prejudice.

      Dated: June 15, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62248, Appeal of Davis-Paige
Management Systems LLC, rendered in conformance with the Board’s Charter.

      Dated: June 16, 2020

                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals